DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carreia II et al. (US 5549382) in view of Snyder (US 2017/0188743; 10028609) and Alet Vidai et al (US 2016/0073820).
Carreia discloses for claim 1: 1. (Original) A microwave oven (102,fig 11)container (fig 11), comprising: a body (fig 11) configured to contain a liquid(abstract, stirring foodstuffs); an agitator (108) projecting through a bottom wall of the body 102 and configured to agitate liquid contained in the body(fig 11 stirring foodstuff abstract), the agitator including a first end disposed within the body and a second end disposed external to the body(fig 6-11), the second end adapted to mechanically couple with a turntable drive of a microwave oven to power movement of the agitator in response to rotation of the turntable drive(fig 6-11,fig 7, magnetic coupling claim 10 shown in figures 6-11 to have first and second end); and a cage disposed within the body and surrounding the first end of the agitator(fig 11), wherein the cage includes a plurality of openings to allow liquid contained in the body to pass through the cage. 

    PNG
    media_image1.png
    147
    189
    media_image1.png
    Greyscale

The claim differ, at best, in that the container has second end projecting through a bottom wall of a body adapted to mechanically couple with a turntable drive of a microwave oven to power movement of the agitator in response to rotation of the turntable drive and a cage surrounding the agitator. 
Carreia shows the former in figs 6-11, in particular fig 7, (but not expressly taught) and expressly as a magnetic coupling in claim 10. 
Snyder teaches such second end adapted to couple 84,102(through a body 90,50,44,10) with a turntable drive 112 of a microwave oven to power movement of an agitator (stirring plate 80, blade 90) in response to rotation of the turntable drive in the abstract and ¶ 16-28, fig 1-6 and a cage 20, 22,24 .
¶32 teaches that the coupling can be electrical or mechanical. A sous vide cooking method is taught. A stirring plate 80 (corresponding to a first end) includes a centrally disposed hub portion having an upper magnetic coupler 84 coupled thereto via fasteners 86. Upper magnetic coupler 84 and lower magnetic coupler 102 (corresponding to second end) define magnetic coupling system 110 (agitator). The lower magnetic coupler 102 is operably coupled to a motor 112 (turntable drive) by a driveshaft 114. Rotation of the lower magnetic coupler 102 includes the rotation of upper magnetic coupler 84. Rotation of the upper magnetic coupler 84 includes rotation of the stirring plate 80 fixedly mechanically coupled thereto. Rotation of the stirring plate 80 results in circulation of water throughout the cooking vessel 20. Stirring plate 80 includes a plurality of blade members 90 (propellers). Induction hob 12 includes a controller 116 which is operably coupled to the motor 112 and the user interface 14.

    PNG
    media_image2.png
    618
    497
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    488
    489
    media_image3.png
    Greyscale
 
Alet Vidai teaches in ¶46 an agitator having a coupling member that can be inside or outside vessel 50 and having bottom wall 51 with shaft 57 passing through an opening formed in bottom 56 of vessel wall 51 and having a conveniently sealed opening.
The references are in the same field of endeavor and address the same or similar problem.
The advantage is homogeneous cooking, maintaining position of a vessel and safety(Carreia c 2 ll 15-20; Snyder ¶1) .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Carreia by substituting an agitator with a mechanical coupling to the container, motor, blades, stirring plate as shown in fig 6 as taught by Snyder and as taught by Carreia  fig 7 at least for agitation for homogeneous cooking and safety.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Carreia-Snyder by substituting an agitator with a coupling passing through an opening formed in bottom of vessel wall as taught by Alet Vidai for agitation for homogeneous cooking and safety(Carreia c 2 ll 15-20; Snyder ¶1).
References to Carreia.
2. (Original) The container of claim 1 further comprising a rotary seal positioned to seal the bottom wall of the body proximate the agitator (Snyder fig 6; Alet Vidai ¶46).  
3. (Original) The container of claim 1, wherein the agitator includes a propeller 90 disposed at the first end (Snyder 80)thereof, and wherein the cage (cage 50 Snyder)is configured to surround the propeller(fig 6 Snyder).  
4. (Original) The container of claim 1, wherein the agitator includes an agitator selected from a group consisting of: a three blade propeller, a paddle, or a helical agitator disposed at the first end thereof(Snyder¶ 30,21 blade 90) .  
5. (Original) The container of claim 1, wherein the container is configured for use in sous vide cooking (abstract) in the microwave oven and the cage is configured to separate the agitator from a sous vide bag (Snyder ¶ 21 pouch)in a submerged position within the liquid contained by the body of the container(Snyder 24,50).  
6. (Original) The container of claim 5, wherein the cage forms a support for the sous vide bag(Snyder ¶ 21 grate).  
7. (Original) The container of claim 1, wherein the second end of the agitator includes a connector that is adapted to removably couple with the turntable drive of the microwave oven(Snyder 110,84,abstract).  
8. (Original) The container of claim 7, wherein a mating profile of the connector matches that of a turntable of the microwave oven such that the container is interchangeable with the turntable(Snyder 110,102).  
9. (Original) The container of claim 1 further comprising a support for supporting the body and inhibiting rotation of the body relative to a supporting surface(45,98 Snyder).  
10. (Original) The container of claim 9, wherein the support is a first support and the container further includes a second support, a third support, and a fourth support(Snyder 45,98), wherein each of the first, second, third, and fourth supports includes a platform for supporting the bottom wall and a protrusion extending upward toward the body, and wherein each of the first, second, third, and fourth supports is disposed on a first, a second, a third, or a fourth corner of the bottom wall of the body(Snyder 45,98, fig 6).  
11. (Original) A microwave oven, comprising: a housing including a cooking cavity; and a container comprising: a body configured to contain a liquid; an agitator projecting through a bottom wall of the body and configured to agitate liquid contained in the body, the agitator including a first end disposed within the body and a second end disposed external to the body, the second end adapted to mechanically couple with a turntable drive of a microwave oven to power movement of the agitator in response to rotation of the turntable drive; and Page 3 of 7Patent Application No.: 16/447,491Attorney Docket No.: ZU088-19192Response to 10/08/2020 Restrictiona cage disposed within the body and surrounding the first end of the agitator, wherein the cage includes a plurality of openings to allow liquid contained in the body to pass through the cage.  See the rejection of claim 1.
12. (Original) The microwave oven of claim 11, wherein the second end of the agitator includes a connector that is adapted to removably couple with the turntable drive of the microwave oven.  See the rejection of claim 1.
13. (Original) The microwave oven of claim 11, wherein a mating profile of the connector matches that of a turntable of the microwave oven such that the container is interchangeable with the turntable.  See the rejection of claim 1.
14. (Original) The microwave oven of claim 11, wherein the container further includes a rotary seal positioned to seal the bottom wall of the body proximate the agitator(Alet Vidai ¶46). See the rejection of claim 1.

15. (Original) The microwave oven of claim 11, wherein the container is configured for use in sous vide cooking in the microwave oven and the cage is configured to separate the agitator from a sous vide bag in a submerged position within the liquid contained by the body of the container.  See the rejection of claim 1.
16. (Original) The microwave oven (Snyder c 8 l 40-c 9 l 5) of claim 11 further comprising: a microwave cooking element disposed within the housing to generate cooking energy within the cooking cavity; a temperature sensor (Snyder 60)positioned to sense temperature within the cooking cavity of the housing(fig 11); and a controller (Snyder 68,abstract)disposed in the housing (fig 1)and configured to: initiate a dedicated sous vide cooking cycle in response to user input and after placement of the container containing the liquid and a food item to be cooked into the cooking cavity(Snyder c 5 l 15-45); monitor a temperature of the liquid contained by the container during the dedicated sous vide cooking cycle using the temperature sensor(Snyder c 5 l 15-45); andPage 4 of 7Patent Application No.: 16/447,491Attorney Docket No.: ZU088-19192 Response to 10/08/2020 Restrictioncontrol the microwave cooking element in response to the monitored temperature to maintain a constant temperature of the liquid during at least a portion of the dedicated sous vide cooking cycle(Snyder c 6 l 50-c 7 l 1-5,25-60,fig 6,7).  
17. (Original) The microwave oven of claim 16, wherein the temperature sensor is an infrared sensor, and wherein the temperature sensor wirelessly senses temperature within the cooking cavity of the housing(Snyder c 7 l 25-55,conventional,c 5 l 15-45).  
18. (Original) The microwave oven of claim 16, wherein the temperature sensor is disposed on a bottom wall, a side wall, or a top of the cooking cavity(fig 10,conventional,implicit).  
19. (Original) The microwave oven of claim 14, wherein the agitator agitates constantly during the dedicated sous vide cycle(Snyder c 4 l 5-35,c 5 l 10-15 homogenous,abstract,).  
20. (Original) The microwave oven of claim 16, wherein the controller is further configured to control the agitator in response to the monitored temperature(Snyder fig 7, c 5 l 1-15,abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alet et al (US 2014/0203010) and Carreia et al (US 5549382) teach infrared sensors to be conventional
Ohyama et al (US 2009/0107993) teaches a microwave with agitation 29 a,b.
Changhongman et al (KR 2015115228):

    PNG
    media_image4.png
    566
    739
    media_image4.png
    Greyscale

See element 50 picturing a second end and a first end implicit in 100.
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. 
Applicant argues the claims as a group. 
¶32 of Snyder teaches that the coupling can be electrical or mechanical. Figure 7 of  Correia shows a mechanical coupling(fig 6-11, in particular fig 7):

    PNG
    media_image5.png
    129
    188
    media_image5.png
    Greyscale

Mechanical couplings are taught. Remarks on page 7 are not understood.
In Snyder, a sous vide cooking method is taught. A stirring plate 80 (corresponding to a first end) includes a centrally disposed hub portion having an upper magnetic coupler 84 coupled thereto via fasteners 86. Upper magnetic coupler 84 and lower magnetic coupler 102 (corresponding to second end) define magnetic coupling system 110 (agitator). The lower magnetic coupler 102 is operably coupled to a motor 112 (turntable drive) by a driveshaft 114. Rotation of the lower magnetic coupler 102 includes the rotation of upper magnetic coupler 84. Rotation of the upper magnetic coupler 84 includes rotation of the stirring plate 80 fixedly mechanically coupled thereto. Rotation of the stirring plate 80 results in circulation of water throughout the cooking vessel 20. Stirring plate 80 includes a plurality of blade members 90 (propellers). Induction hob 12 includes a controller 116 which is operably coupled to the motor 112 and the user interface 14.
Consequently, "a second end disposed external to the body [... is] adapted to couple with a turntable drive of a …oven to power movement of the agitator in response to rotation of the turntable drive" is taught in the applied art. Remarks on page 7 are not understood.
Alet Vidai teaches in ¶46 an agitator having a coupling member that can be inside or outside vessel 50 and having bottom wall 51 with shaft 57 passing through an opening formed in bottom 56 of vessel wall 51. The reference teaches coupling members inside or outside to be conventional in the art. That is the teaching relied upon. Remarks on page 8 are not directed to this and are beside the point. Snyder teaches the functional language adapted to mechanically couple the second end with a turntable drive of a microwave oven to power movement of the agitator in response to rotation of the turntable drive.
Motivation is provided by the art and cited in the rejection: “The advantage is homogeneous cooking, maintaining position of a vessel and safety(Carreia c 2 ll 15-20; Snyder ¶1) .” A rationale to combine references also may be found within the references themselves.  See DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1365 (Fed. Cir. 2006).  
The normal desire of artisans to improve upon what is already generally known can provide the motivation to optimize variables such as the percentage of a known polymer for use in a known device.   In re Ethicon, Inc., 844 F.3d 1344, 1351 (Fed. Cir. 2017). The rejection does not rely upon applicant’s disclosure.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Again, the term “body” can encompass a variety of containers and vessels. Alet Vidai teaches an agitator having a coupling member that can be inside or outside vessel 50 and having bottom wall 51 with shaft 57 passing through an opening formed in bottom 56 of vessel wall 51 and having a conveniently sealed opening.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761